Citation Nr: 0107073	
Decision Date: 03/09/01    Archive Date: 03/16/01	

DOCKET NO.  99-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain for the period from June 1, 1965, through 
May 14, 1997.  

2.  Entitlement to a current evaluation in excess of 
40 percent for degenerative disc disease at the level of the 
4th lumbar vertebra and 1st sacral segment, with 
radiculopathy and a history of lumbosacral strain.  

3.  Entitlement to a compensable evaluation for bilateral 
defective hearing.  

4.  Entitlement to a compensable evaluation for the residuals 
of fracture of the left fibula.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
January 3, 1949, and from January 17, 1949, to May 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 1997 and October 1999 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Waco, Texas.  In the November 1997 rating 
decision, the RO granted service connection for a disorder of 
the lower spinal muscles, diagnosed as lumbosacral strain 
with slight osteoarthritic changes, and assigned a 10 percent 
evaluation effective from June 1, 1965, the date following 
the veteran's discharge from service.  That same rating 
decision granted service connection for bilateral defective 
hearing, and assigned a noncompensable evaluation effective 
from May 15, 1997, the date of receipt of the veteran's 
claim.  

The Board observes that, during the course of the 
aforementioned rating decision in October 1999, the RO 
granted service connection for the postoperative residuals of 
a herniated nucleus pulposus at the level of the 4th and 5th 
lumbar vertebrae, to be evaluated in conjunction with 
service-connected degenerative disc disease at the level of 
the 4th lumbar vertebra and 1st sacral segment.  That same 
rating decision assigned a 40 percent evaluation for 
degenerative disc disease at the level of the 4th lumbar 
vertebra and 1st sacral segment, with radiculopathy and a 
history of lumbosacral strain, effective from May 15, 1997, 
the date of receipt of the veteran's claim.  As a result of 
the aforementioned actions, the issues of entitlement to 
service connection for a herniated nucleus pulposus at the 
level of the 4th and 5th lumbar vertebrae and bilateral 
defective hearing are no longer before the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and to give notification 
to a claimant as to what is required for a claim to be 
successful.  All provisions of the VCAA are potentially 
applicable to claims pending on the date of the VCAA's 
enactment.

Because the VCAA was enacted after the RO certified this case 
to the Board (and the RO thus did not have the opportunity to 
address the VCAA's applicability to the appellant's claims), 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001)

Accordingly, this case is REMANDED for the following:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back, 
left leg, and defective hearing.  After 
securing any necessary release, the RO 
should obtain these records.


2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters regarding 
the VCAA, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



